DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to because Fig. 3 includes a box stating “a SATISFIED AND b NOT SATISFIED” as corresponding to a shift to defrosting, however it appears as though the box should state that both conditions are satisfied.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 5 is objected to because of the following informalities: the claim recites “performs defrosting operation” but should instead read --performs a defrosting operation--.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a drive circuit configured to drive the electric motor” and “a connection switching device configured to switch connection of stator windings” as recited in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 1, the claim recites a controller “configured to enter thermo-off when the indoor temperature reaches a target temperature or a correction temperature set based on the target temperature and cause the connection switching device to switch connection”. As written it is unclear whether or not it is the intention of the claim to recite the controller causing the connection switching device to switch connection when the indoor temperature reaches a target. For examination purposes the claim is 
	Regarding claims 2-8 and 11-14, the claims are also rejected as they depend from claim 1.
	Further regarding claim 2, the claim recites “the thermo-off count” and “the reference count”. There is insufficient antecedent basis for these limitations in the claim. For examination purposes the claim is presumed to describe a counted amount of thermo-off events as compared to a reference amount of said events.
	The claim also recites “a state in which an operating frequency of the compressor during thermo-off is equal to or lower than a frequency threshold continues to amount to the reference count”. This limitation is unclear as they operating frequency of the compressor during thermo-off is zero and thus will always be lower than any set threshold. It is also unclear how the compressor frequency can continue “to amount to the reference count”, since the reference count is a number of times that a thermo-off has been performed. For examination purposes the claim is presumed to describe the operation as shown in Fig. 7, as best understood by the examiner. 
	Further regarding claim 4, the claim recites “a second reference time”. However, this limitation is indefinite as it is unclear whether or not any first reference time must be utilized. For examination purposes the claim is presumed to be intended to recite a different reference time than that recited in claim 3.
	The claim also recites “the reference count” and “the thermo-off count”. There is insufficient antecedent basis for these limitations in the claim. The claim is presumed to 
	Further regarding claim 5, the claim recites “the thermo-off count”. There is insufficient antecedent basis for this limitation in the claim. The claim is presumed to refer to a counted amount of thermo-off events.
	Regarding claim 6, the claim recites “a third reference time”. However, this limitation is indefinite as it is unclear whether or not any first or second reference time must be utilized. For examination purposes the claim is presumed to be intended to recite a different reference time that that recited in claims 3 and 4.
	Further regarding claim 11, the claim recites “the reference count” and “the thermo-off count”. There is insufficient antecedent basis for these limitations in the claim. The claim is presumed to refer to a counted amount of thermo-off events as compared to a reference amount of said events.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu (JP 2009-216324, see English Translation) in view of Kikukawa (JP 2011-067079, see English translation).
As to claims 1 and 12, Shimizu teaches an air conditioning apparatus comprising:
	a compressor 20 incorporating an electric motor M;
	a temperature sensor 35 configured to detect indoor temperature;
	a drive circuit 4 configured to drive the motor M;
	a connection switching device 5 configured to switch connection of stator windings between a first connection state in a delta connection and a second connection state in a star connection which is higher in line-to-line voltage (paragraph 5); and
	a controller configured to enter thermo-off by stopping the compressor when the indoor temperature reaches a target temperature (see paragraph 19, wherein the compressor frequency is set based on the difference between a target temperature and the detected temperature and thus the compressor is off when there is no difference between the set and measured temperatures) and configured to cause the connection switching device 5 to switch connection (paragraph 14).
	Shimizu does not explicitly teach that the controller 10 causes the connection switching device 5 to switch the connection of the stator windings during the thermo-off. However, Kikukawa teaches switching a compressor between low capacity/high efficiency operation and high capacity/low efficiency operation based on a predicted load during a thermo-off event (paragraphs 39-46). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the controller of Shimizu to be configured to cause the connection switching device 5 to switch the connection of the stator windings during the thermo-off as taught by 
	As to claim 3, Shimizu, as modified, does not explicitly teach switching from the first connection state to the second connection state when a duration of the thermo-off exceeds a first reference time. However, one of ordinary skill in the art would recognize that an extended thermo-off time would be indicative of a low load requirement for the system. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to switch from the first connection state to the second connection state when a duration of the thermo-off exceeds a first reference time because it would increase efficiency by reducing compressor frequency when a high operating frequency is no longer required.
	As to claim 5, Shimizu, as modified, does not explicitly teach resetting the thermo-off count when a defrost operation is performed. However, Kikukawa teaches switching a capacity to a maximum during defrost (paragraph 58). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu so that system capacity is maximized during defrost as taught by Kikukawa in order to rapidly eliminate accumulated frost, and thus it also would have been obvious to reset the thermo-off count since the defrost operation will have interrupted the accuracy of thermo-off counting for the purposes of determining a required operating load and corresponding necessary operating capacity.
	As to claim 6, Shimizu, as modified, does not explicitly teach waiting until elapse of a time period since startup before performing switching control. However, Official Notice is taken that it is well-known in the art to wait for a time period since startup to 
	As to claim 13, Shimizu teaches the first state as a delta connection, which is a parallel connection on a phase by phase basis, and the second state as a star connection, which is a series connection on a phase by phase basis.

Claims 2, 4, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu in view of Kikukawa as applied to claim 1 above, and further in view of Kasahara (JP 2002-061925, see English translation).
	As to claims 2 and 14, Shimizu, as modified, does not explicitly teach switching from the first connection state to the second connection state when a thermo-off count reaches a reference count and a compressor frequency has continued to operate below a threshold frequency. However, Kasahara teaches that it is advantageous to adjust the system capacity based on a number of counted thermo-offs (paragraphs 78 and 86). One of ordinary skill would recognize that a relatively high number of thermo-offs in the system of Shimizu would be indicative of operation using a higher compressor capacity than is necessary. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to count thermo-offs and adjust system capacity as taught by Kasahara by switching from the first connection state to the second connection state when a thermo-off count reaches a reference count and a compressor frequency has continued to operate below a threshold frequency because it would increase efficiency by reducing compressor frequency when a high operating frequency is no longer required. 
As to claim 4, Shimizu, as modified, does not explicitly teach resetting the thermo-off count when a reference time is exceeded during a period from a first count of thermo-off. However, Kasahara teaches only counting thermo-off events during a predetermined period of time in order to determine if a capacity switch would result in more efficient operation (paragraphs 94-96). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Shimizu to reset the thermo-off count when a reference time is exceeded during a period from a first count of thermo-off so that a thermo-off count is only incremented during a predetermined period of time as taught by Kasahara because it would allow for accurate determination of whether or not a capacity mode should be switched for the most efficient operation. 
	As to claim 11, Kasahara teaches a storage device 38 that prestores a reference count and the thermo-off count (paragraph 77).

Examiner Note
Claims 7-8 are considered to read over the prior art of record because the prior art of record does not teach or suggest the claimed combination of features. However, these claims cannot be considered to be "allowable” at this time due to the rejection(s) under 35 U.S.C. 112 set forth in this Office Action. Therefore, upon the claims being rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this Office Action, further consideration of these claims with respect to the prior art will be necessary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763